In re: Cleveland Harris applying for writs of certiorari, mandamus and habeas corpus.
Writ denied. The showing made does not warrant the exercise of our jurisdiction. It should be noted that relator in this application has not complained that withdrawal of his earlier guilty plea to manslaughter and entry of plea of guilty to murder without capital punishment was either legally impermissible under the circumstances or constituted evidence that his counsel had been ineffective or incompetent in this regard.